Name: Commission Regulation (EEC) No 2779/80 of 29 October 1980 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 80 Official Journal of the European Communities No L 287/35 COMMISSION REGULATION (EEC) No 2779/80 of 29 October 1980 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1870/80 (2) and in particular the second sentence of the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 2715/80 (3), as amended by Regulation (EEC) No 2738/80 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2715/80 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 2715/80 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 30 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . (3 ) OJ No L 280, 24 . 10 . 1980, p . 29 . 4) OJ No L 283, 28 . 10 . 1980 , p . 12. No L 287/36 Official Journal of the European Communities 30 . 10 . 80 ANNEX to the Commission Regulation of 29 October 1980 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 A Common wheat and meslin :  for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula  other third countries 2400 34-00 10.01 B Durum wheat  10.02 10.03 10.04 Rye  for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  other third countries Barley :  for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula  other third countries Oats :  for exports to :  Switzerland, Austria and Liechtenstein  Zone I  other third countries 25-00 35-00 5-00 15-00 500 15-00 10.05 B 10.07 C ex 11.01 A Maize, other than hybrid maize for sowing Grain sorghum Wheat flour :  of an ash content of 0 to 520 :  for exports to the USSR  for exports to other third countries ( 1 )  of an ash content of 521 to 600 :  for exports to the USSR  for exports to other third countries (')  of an ash content of 601 to 900 :  for exports to the USSR  for exports to other third countries ( l ) 40-00 37-90 35-25  of an ash content of 901 to 1 100 :  for exports to the USSR  for exports to other third countries (*)  of an ash content of 1 101 to 1 650 :  for exports to the USSR  for exports to other third countries ( ¢)  of an ash content of 1 651 to 1 900 :  for exports to the USSR  for exports to other third countries (') 32-60 30-20 27-00 ex 11.01 B Rye flour :  of an ash content of 0 to 700 :  for exports to the USSR  for exports to other third countries (')  of an ash content of 701 to 1 150 :  for exports to the USSR  for exports to other third countries ( J )  of an ash content of 1 151 to 1 600 :  for exports to the USSR  for exports to other third countries (') 35-00 35-00 35-00 11.02 A I a) 11.02 A lb)  of an ash content of 1 601 to 2 000 : :  for exports to the USSR  for exports to other third countries (') Durum wheat groats and meal :  of an ash content of 0 to 1 500  for exports to the USSR  for exports to other third countries (') Common wheat groats and meal :  of an ash content of 0 to 520 :  for exports to the USSR  for exports to other third countries (') 35-00 75-00 40-00 ( ¢) And destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1 ). N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).